Title: To James Madison from John Smith, 7 September 1810
From: Smith, John
To: Madison, James


Sir,War Department Septr. 7th. 1810.
I have the honor of enclosing a transcript of Governor Harrison’s Letter of the 22d. Ult. & of the Papers therein mentioned. The originals have been forwarded to the Secretary of War at Boston. I am with perfect respect, &c. &c. &c.
(signed.)   Jno. Smith, C. C.
 
[Enclosure]§ William Henry Harrison to William Eustis
22 August 1810, Vincennes. Describes his meetings between 12 and 21 Aug. with the brother of the Prophet, Tecumseh, who is “the great man of the Party.” Tecumseh’s early speeches were “sufficiently insolent & his pretensions arrogant,” but Harrison encloses in full his speech of 20 Aug. as it was recorded by an interpreter who “speaks bad English, and is not very remarkable for clearnes of intellect.” Declares that Tecumseh admitted the following facts: that he and the Prophet had always intended to form “a combination of all the Indian Tribes” to stop white settlement and to establish that Indian “Lands should be considered common property and none sold without the consent of all”; that they wished to put to death those chiefs who had signed the 1809 Treaty of Fort Wayne; and that in future warriors, and not village chiefs, should manage Indian affairs. Tecumseh also denied any intention to go to war and abused those who had so informed Harrison, especially Winnemac, as liars.
Harrison’s defense of U.S. policy toward the Indians was interrupted and contradicted by Tecumseh with “the most violent gesticulations” and “in the most indecent manner.” Guards were summoned to maintain order, and Harrison announced that he would “extinguish the Council Fire” and receive no further communications from Tecumseh. The interpreter later informed Harrison that Tecumseh wished for another interview to settle matters amicably and admitted that he had probably been misled about the extent of opposition among the whites to the purchase of Indian lands. Harrison assumes that “a Scotch Tory” [William McIntosh] and William Wells were the sources of Tecumseh’s misinformation on this issue. Encloses a copy of a speech he originally sent to the Prophet [on 19 July], in which he promised to return lands to any tribe able to prove that it had a better claim to them than the treaty signatories at Fort Wayne in 1809. Tecumseh argued that the tribes he represented had never consented to the 1809 treaty, but Harrison denied that their consent was necessary. At the conclusion of the council, Harrison asked if the surveyor running the new boundary line would “receive any injury.” Tecumseh replied that “the old Line must be the Boundary,” from which Harrison concludes that the surveyor cannot safely proceed in his work.
Has promised Tecumseh to send his speech to the president and procure the president’s answer. Requests a speech signed by either JM or Eustis to the effect that ceded lands will not be given up, in order to convince the Shawnee of the “falsehood” of their information. Repeats his long-held view that Indian war can best be avoided by “our shewing an ability to punish the first Aggressors,” as the Indians will never forgo any opportunity to seek revenge for injuries “they think they have received from the Whites when it can be done with impunity.” Admits to being uncertain about the extent of the Prophet’s support but thinks it is decreasing, Tecumseh notwithstanding. Inquires about the best defense arrangements he can make with regulars, militia, and forts. In a postscript, requests arms for a local troop of volunteer dragoons.
